Title: To James Madison from Anthony Terry, 26 September 1803
From: Terry, Anthony
To: Madison, James


					
						Sir,
						Cadíz 26th. Sepr. 1803.
					
					I have the honour of informing  what I had the pleasure of addressing you ⅌ Duplicate on the 4th. July, 20th. & 31. August & 10th. instant; and at same time to advise you with the utmost regret of the Declaration given in this Consular Office by John Appleton Master of the American Schooner Columbia arrived in this Bay on the 22 inst. from Oporto & which is as follows—
					“That on the 21st. inst. at about 11. oClock he fell in with the United States Frigate the John Adams; the Commander informed him that he had spoke an English Vessel who advised him of having met a Moorish Frigate with four American Prizes, and that agreable to the course he gave him he was in Search of the Moor, and expected to be  up with them on the Same Evening, ordering Capt. Appleton to Steer for Cadíz, who requested of the Commander to Convoy him, but was answered he could not comply with his request, as what he was in search of, was more interesting.  The Pilot that brought the Schooner in, told the Capt. that he had seen 2. Boats off Cape Trafalgar, & was most certain they were Moors.”
					In consequence of the foregoing the Masters of Vessels already in this Bay fearing to Sail, requested I should forward a petition (Copy herewith) to Commodore Morris requesting Convoy, & which was forwarded this very day to Gibraltar,  the results I shall have the honour of acquainting you in due time.  I remain with the most profound Respect Sir, Your most obt. hble Servt.
					
						In absence of Mr. J. Yznardy
						Anthony Terry
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
